Citation Nr: 1544815	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a lung disease.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An October 2000 VA social work progress note and a September 2005 VA social work discharge note indicate that the Veteran had applied for and was in receipt of Social Security Administration (SSA) disability and/or supplemental security income (SSI) benefits for an unspecified disability.  The records related to the SSA's determination have not yet been associated with the file and may be relevant, and therefore should be obtained.

Also, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability, a lung disease, an eye disability, and hearing loss, to include the dates of any such treatment. 

The Veteran shall be asked to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability, a lung disease, an eye disability, and hearing loss from any sufficiently identified private treatment provider.  The AOJ shall attempt to obtain any private treatment records for which a sufficient release is received. 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability/SSI benefits, including any medical records relied on to make the decision.
 
3.  Obtain all outstanding VA records of treatment, to specifically include:

(a) any records contained in the Birmingham Vista electronic records system and dated from October 1981 through February 1999, from October 2005 through February 2011, and from November 2011 through the present; and
(b) any records from any other sufficiently identified VA facility. 

4.  After completion of the above development, and any additional development deemed necessary, if a benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




